Ogden, J.
(Voomiies,, J.,. absent.)
The defendant relies for reversal of the judgment against him, on insufficiency of evidence to establish that the note was duly presented and payment demanded of the makers so as to charge him as endorser. The makers of the note were Oashin <& Go., a commercial firm composed of R. W. Oashin and- Thornton & Payne, At the maturity of the note, Oashin was dead, his administratrix had removed from the State, Thornton had absconded, and the Notary appears to have made the most diligent enquiry for the proper persons from whom to make a demand. He demanded payment of the syndic of the creditors of Thornton & Payne at their store, and also of the clerk, and on the afternoon of the same day Payne, one of the partners, understanding the Notary had been looking for him, called at the Notary’s office and told him he could not pay the note.
There seems to us to be no ground for objection to the testimony of the Notary, and that the case was fully made out on the part of plaintiff.
It is therefore ordered, adjugod and decreed that the judgment of the court be affirmed with costs, and thirty-five dollars damages for a frivolous appeal.